Citation Nr: 0019990	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-32 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a disability of the 
hands and fingers.

2.  Entitlement to service connection for a disability of the 
head.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for missing teeth for 
compensation purposes.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to a compensable disability rating for a 
right knee disorder.

7.  Entitlement to a compensable disability rating for a left 
knee disorder.

8.  Entitlement to a compensable disability rating for 
bilateral pes planus with hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979, and from July 1980 until his retirement from service in 
December 1996.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  By this rating decision, the RO denied the veteran's 
claims of service connection for a disability of the hands 
and fingers, a disability of the head, hearing loss, a low 
back disorder, and teeth/dental work as not well grounded.  
The RO also granted service connection for the patellofemoral 
syndrome of the right and left knee, as well as the bilateral 
pes planus.  Noncompensable (zero percent) disability ratings 
were assigned for these disabilities, effective January 1, 
1997.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the patellofemoral syndrome of the right and left 
knee, as well the bilateral pes planus, remains an "original 
claim" and is not a new claim for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations must be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  Where 
entitlement to compensation has already been established in a 
prior final rating action, an appellant's disagreement with a 
subsequent rating is a new claim for an increased evaluation 
based on the level of disability presently shown by the evi-
dence.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  In 
this case, a review of the evidence shows that rather than 
provide staged ratings for discrete intervals during the 
pendency of the appeal, the RO made the highest rating awards 
it found was warranted retroactive to the earliest effective 
date assignable.  It is evident that the RO's rating action 
contemplated all relevant evidence on file.  Accordingly, 
although the RO characterized these issues as "increased 
ratings," the substantive adjudicative considerations in 
Fenderson, supra, have been fully satisfied by the RO's 
rating action and the Board does not find that the claimant 
will be prejudiced by appellate review on the current record.  

As an additional matter, the Board notes that the September 
1997 rating decision also granted service connection for a 
cervical spine disorder, evaluated as 10 percent disabling, 
and for residuals of a fracture to the left ring finger, 
evaluated as noncompensable.  Service connection was also 
denied for a right eye injury and chest pain.  However, the 
veteran only perfected an appeal regarding the issues listed 
on the title page of this decision.  Therefore, the Board has 
no jurisdiction to consider any additional issues.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1999).


FINDINGS OF FACT

1.  No competent medical evidence is on file that the veteran 
has a current disability of the hands and fingers.

2.  The only competent medical evidence of a current 
disability of the head is an April 1997 VA examination 
finding of a healed scalp laceration.  The veteran has 
asserted that this laceration is due to a fall that occurred 
while he was stationed in Germany in 1977.

3.  The veteran's DD Form 214 for the period from July 1975 
to February 1978 shows no foreign and/or sea service.  
However, the DD Form 214 for the February 1978 to July 1979 
period notes over four months of foreign and/or sea service, 
and that the veteran was stationed in Germany for this 
service.

4.  The service medical records reflect that the veteran was 
treated for a head injury in January 1979 which required 
dressing.

5.  The veteran does not have a current hearing loss 
disability pursuant to VA regulations.

6.  There is no medical or dental evidence that the veteran 
has a current dental disorder related to service, other than 
replaceable missing teeth.

7.  No competent medical evidence is on file which relates 
the veteran's current low back disorder to his period of 
active duty, to include his account of back pain therein.

8.  Even taking into consideration the veteran's complaint's 
of knee pain, the medical evidence does not show that either 
his right or his left knee is manifested by ankylosis, 
dislocation or removal of the semilunar cartilage, impairment 
of the tibia or fibula, or genu recurvatum; slight 
instability or recurrent subluxation; flexion limited to 60 
degrees or less; or extension limited to 5 degrees or more.

9.  The medical evidence includes X-ray evidence of arthritis 
of both knees, as well as objective evidence of painful 
motion.

10.  The medical evidence tends to show that the veteran's 
bilateral pes planus with hallux valgus is manifested by 
moderate impairment.

11.  Neither of the veteran's knee disorders, or his 
bilateral pes planus with hallux valgus, have resulted in 
frequent periods of hospitalization or marked interference 
with employment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability of the hands and fingers is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A scalp laceration was incurred in the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.102 (1999).

3.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.385 (1999).

4.  The claim of entitlement to service connection for 
missing teeth for compensation purposes is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 4.149 (1998); 
38 C.F.R. § 3.381 (1999).

5.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

6.  The criteria for a 10 percent disability rating for 
degenerative arthritis involving the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010 (1999); VAOPGCPREC 9-98; Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).

7.  The criteria for a 10 percent disability rating for 
degenerative arthritis involving the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 
(1999); VAOPGCPREC 9-98; Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).

8.  The criteria for a compensable disability rating for 
patellofemoral syndrome of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256 to 5263 
(1999).

9.  The criteria for a disability rating of 10 percent for 
bilateral pes planus with hallux valgus are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


General Background.  The veteran's upper extremities, ears, 
mouth and throat, spine, as well as his head, face, neck, and 
scalp, were all clinically evaluated as normal on his July 
1975 enlistment examination and on subsequent service 
examinations conducted in February 1980, November 1989, and 
April 1996.  No identifying body marks, scars, or tattoos 
were noted with respect to his head on any of these 
examinations.  At all of these examinations, the veteran 
reported that he had never experienced ear, nose, or throat 
trouble; hearing loss; head injury; severe tooth or gum 
trouble; nor recurrent back pain.  

The service medical records reflect that the veteran was 
treated in June 1977 for muscle soreness throughout the 
shoulders and low back.  Diagnostic impression was muscle 
strain.  He was treated in July and August 1977 for 
cellulitis of the right hand attributed to multiple insect 
bites.  In September 1977, he was treated for complaints of 
trauma on the right hand, third metacarpal.  Diagnostic 
impression was contusion of the right third metacarpal 
phalangeal joint.  Records from February 1978 reflect that 
the veteran complained of no feeling in his left small finger 
while he was in the field the previous night.  Diagnostic 
impression was of cold weather exposure, with no evidence of 
tissue disturbance.  As a result, he was assigned to light 
duty, indoors, for 72 hours.  In January 1979, he was 
examined for a head injury.  It was noted that there was no 
bleeding in the ears, and that his pupils were equal and 
active, and he was returned to duty.  Further, it was also 
noted that no new dressing was applied to the injury.  
Records from March 1988 show that the veteran was treated for 
a fracture to the left ring finger.  

The veteran underwent numerous audiological evaluations 
during his active service, including his various service 
examinations.  The results of these evaluations are as 
follows:

Audiological evaluation conducted in July 1975 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
25
15
15
--
25
--
LEFT
25
15
5
--
10
--

Audiological evaluation conducted in February 1980 revealed 
pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
5
5
10
15
20
LEFT
15
15
15
15
20
30

Audiological evaluation conducted in May 1988 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
5
5
15
10
30
LEFT
5
10
5
5
0
20

Audiological evaluation conducted in April 1989 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
10
5
10
20
LEFT
15
10
10
20
5
25

Audiological evaluation conducted in November 1989 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
5
15
20
20
LEFT
10
10
5
0
0
30

Audiological evaluation conducted in November 1990 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
5
20
20
30
LEFT
10
10
10
5
15
20

Finally, audiological evaluation conducted in April 1996 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
10
20
35
60
LEFT
10
10
10
15
15
40

With respect to the dental claim, the Board notes that no 
abnormality of the veteran's teeth was noted on his July 1975 
enlistment examination, or on the subsequent service 
examinations conducted in November 1989, and February 1980.  
Moreover, the physicians who conducted the July 1975 and 
February 1980 examinations affirmatively stated that the 
veteran's teeth were acceptable.  However, it was noted on 
the April 1996 examination, that teeth numbered 1, 16, 17, 
and 32 were missing, and that teeth numbered 6 through 8 had 
been fixed, partial dentures.  Under remarks and additional 
dental defects and diseases, the examining physician wrote 
"Class I."

The service medical records show that the dental work was 
done on tooth number 15 in May 1977, and tooth number 31 in 
June 1977.  Further, the records indicate that teeth numbered 
16 and 17 were extracted in July 1977.  Additionally, the 
records show that the veteran failed his annual dental 
examination in May 1978, but does not list the reason why he 
failed this examination.  In November 1978, tooth number 32 
was noted as being horizontal and impacted, and was 
subsequently extracted.  Follow-up records through December 
1978 indicate that the veteran recovered well from this tooth 
extraction.  In August 1985, the veteran was treated for 
complaints of pain regarding tooth number 7.  It was noted 
that this tooth had components of horizontal fracture, but 
that the veteran did not know how it happened.  It appears 
that dental surgery was performed upon tooth number 7 at that 
time.  Thereafter, the veteran underwent dental surgery on 
teeth numbered 6-8 in October 1985.  Further, the records 
reflect that a "Maryland Bridge" was installed upon these 
teeth (number 6-8) during active service, and that the 
veteran was treated for this condition on several occasions.  
Furthermore, the Board notes that the records indicate that 
the veteran had problems with tooth number 1 during his 
active service. 

It is noted that the veteran's DD Form 214 for the period 
from July 1975 to February 1978 shows no foreign and/or sea 
service.  However, the DD Form 214 for the February 1978 to 
July 1979 period notes over four months of foreign and/or sea 
service, and that the veteran was stationed in Germany for 
this service.

At the time the veteran submitted his original service 
connection claims, he reported that he incurred a low back 
disorder in 1980, a disability of the hands in 1983, a 
disability of the fingers in 1989, a disability of the head 
in 1977, and a disability of the teeth/dental work in 1981.  

The veteran underwent a VA general medical and a VA 
audiological examination in April 1997.  

At the VA general medical examination, the veteran reported 
that he had had a bad landing on a tree when he was a 
paratrooper in 1983 or 1984.  He developed pain in the low 
back, both knees, neck, ankles, and feet as a result of this 
fall.  Further, he reported that he had been having pain in 
both hands and all fingers with stiffness for many years.  He 
also reported that he sometimes had tinnitus, and occasional 
trouble hearing.  Additionally, he reported that he sustained 
a laceration on the forehead when he fell in a hole in 
Germany in 1977.  The laceration was sutured, and he 
experienced occasional mild pain and headache.  No history 
appears to have been provided by the veteran regarding his 
dental claim.  However, on examination of the mouth, the 
examiner found that the teeth were in good repair.  Also, the 
examiner noted that there was a bridge on the upper teeth.  
Following examination of the veteran, the examiner diagnosed 
the following: bilateral patellofemoral syndrome; lumbosacral 
strain; degenerative disc disease of the cervical spine; 
bilateral pes planus; bilateral ankle pain, not enough 
clinical evidence to make a diagnosis; hands and finger pain, 
not enough clinical evidence to make a diagnosis; healed 
scalp laceration; pain in the toes, not enough clinical 
evidence to make a diagnosis; right eye injury, not enough 
clinical evidence to make a diagnosis; chest wall strain; and 
dental restoration.

The VA audiological evaluation revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
25
35
24
LEFT
20
20
20
15
19

Speech discrimination scores were found to be 94 percent for 
both ears.  Further, it was specifically noted that, 
according to current VA criteria, the veteran's hearing was 
within normal limits bilaterally.

VA X-rays taken of both hands in April 1997 showed 
symmetrical and normal appearing bones, joints, and soft 
tissues.  X-rays of the lumbosacral spine showed that the 
bony heights were maintained, interspaces were preserved, and 
the articulations were smooth.  Also, alignment was found to 
be anatomical.

Medical records were also added to the file from the Tripler 
Army Medical Center (TAMC) which covered a period from 
November 1996 to January 1997.  These records pertain to 
evaluation of the veteran's cervical spine disorder.  No 
pertinent findings were made regarding the issues on appeal.  
A subsequent TAMC record from October 1997 showed treatment 
for low back pain of several months duration, now worse in 
severity.  It was noted that the pain originated in the lower 
back, and radiated down both hips and lateral aspects of the 
thighs to the knees.  Following examination of the veteran, 
the assessment was of severe back strain/hip strain, rule-out 
inflammatory process.

The veteran underwent a VA special orthopedic examination in 
July 1999 of his feet and both knees.  No pertinent findings 
were made regarding the service connection claims currently 
on appeal.

A.  Hands and Fingers

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for a disability of the 
hands and fingers is not well grounded.

As noted above, the April 1997 VA examiner diagnosed, among 
other things, hands and finger pain, not enough clinical 
evidence to make a diagnosis.  With respect to this finding 
the Board notes that it was held in Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), that pain alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted.  Accordingly, the Board finds that 
there is no competent medical evidence of a current 
disability of the hands or fingers, other than the service-
connected residuals of a fracture to the left ring finger.  
To the extent the veteran contends otherwise, the Board notes 
that issues of medical diagnosis or medical causation require 
competent medical evidence in order to have probative value.  
See Grottveit at 93.  Nothing on file shows that the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot well ground the claim.  Grottveit at 93; 
Caluza at 504.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Therefore, the Board finds that the veteran's 
claim for a disability of the hands and fingers, independent 
of his residuals of the left ring finger fracture, is not 
well grounded and must be denied.



B.  Disability of the Head

In the instant case, the Board finds that the veteran's claim 
of service connection for a disability of the head is well 
grounded in that it is plausible.  38 U.S.C.A. § 5107(a); 
Tirpak, supra; Murphy; supra.

As indicated above, the only competent medical finding of a 
current disability of the head is the finding of the April 
1997 VA examiner that the veteran had a healed scalp 
laceration.  This finding was made only four months after the 
veteran's discharge from active service.  It is noted that 
the veteran has contended that he sustained the laceration 
from a fall while stationed in Germany in 1977, and that the 
laceration required sutures.  The Board notes that the 
veteran's service records show that he had no foreign service 
in 1977, but that he did have over four months of service in 
Germany during the period from February 1978 to July 1979.  
Moreover, the veteran was treated in January 1979 for a head 
injury that required dressing.  This does tend to support the 
veteran's account of a laceration to the forehead while in 
Germany.  However, it is noted that the veteran's head and 
scalp were clinically evaluated as normal on subsequent 
service examinations, and no identifying body marks or scars 
were noted with respect to the veteran's head.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") noted that in light of the 
benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an 
accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  Further, in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Applying the benefit of the doubt to the facts of the instant 
case, the Board concludes that the veteran is entitled to a 
grant of service connection for a scalp laceration.

C.  Hearing Loss

Legal Criteria.  In addition to the general rules of service 
connection noted above, VA regulations also provide that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307 (1999).  This presumption 
includes organic diseases of the nervous system such as 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  The Board 
acknowledges that several of the veteran's in-service 
audiological evaluations contained some evidence of high 
frequency hearing loss pursuant to Hensley, supra.  However, 
the veteran was not shown to have a current hearing loss 
disability pursuant to 38 C.F.R. § 3.385 on any of the in-
service audiological evaluations, or the most recent 
audiological evaluation conducted in April 1997.  As noted 
above, in the absence of proof of a present disability there 
can be no valid claim.  Brammer, supra; see also Rabideau, 
supra.

D.  Missing Teeth

Initially, the Board notes that the veteran filed an 
application for compensation regarding his dental condition.  
In the September 1997 rating decision, the RO advised the 
veteran to file for dental treatment, but there is no 
evidence that he did so.  Thus, the Board concludes that 
there is no claim pending for service connection for a dental 
condition for treatment purposes.  Accordingly, the Board 
will adjudicate the claim solely upon the basis of 
entitlement to service connection for compensation purposes.

As noted above, no abnormality was noted regarding any of the 
veteran's teeth at the time of his July 1975 enlistment 
examination, or on subsequent service examinations conducted 
in February 1980 and November 1989.  However, the service 
medical records, including the April 1996 examination, show 
that veteran had teeth numbered 1, 16-17, and 32 extracted 
during his active service.  Also, dental surgery, including 
the installation of a bridge, was performed on teeth numbered 
6-8. 

VA laws applicable to service connection for dental disorders 
were revised during the course of this appeal.  These changes 
became effective June 8, 1999.  64 Fed. Reg. 30392 (June 8, 
1999).  Where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

Under the "old" regulations, 38 C.F.R. § 4.149 (1998) 
provided that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
The Board notes that under the "new" version of these 
regulations, the substance of this provision was carried over 
to 38 C.F.R. § 3.381 (1999), with little or no substantive 
change; under either version, replaceable teeth may be 
considered service connected only for treatment purposes.  
The loss of teeth can be compensably service connected only 
if such loss is, inter alia, "due to loss of substance of 
body of maxilla or mandible without loss of continuity."  38 
C.F.R. § 4.150, Diagnostic Code 9913; see also Woodson v. 
Brown, 8 Vet. App. 352 (1995).

In the instant case, no dental condition other than 
replaceable missing teeth (acquired tooth loss) is shown 
anywhere in the record.  The veteran has neither claimed nor 
submitted evidence that the removal of his teeth was due to 
damage to his jaws.  As the replaceable missing teeth are not 
disabling conditions for which service connection may be 
granted for compensation purposes, and no other dental 
condition was shown during or after service, the criteria for 
a well-grounded claim is not shown, and the claim must be 
denied.  Moreover, since both the "old" and the "new" 
regulations do not allow service connection for replaceable 
missing teeth for compensation purposes, the Board concludes 
that neither version is more favorable to the veteran.  See 
Karnas, supra.

E.  Low Back Disorder

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for a low back disorder 
is not well grounded.

As a general rule, a veteran's account of what occurred 
during service is presumed credible for the purpose of 
determining whether his claim is well-grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Moreover, the service medical records 
confirm that the veteran was treated for complaints of low 
back pain at least in June 1977, which was attributed to 
muscle strain.  Further, the veteran has a diagnosis of a 
current low back disorder.  However, the Board finds that 
there is no competent medical nexus evidence which relates 
the veteran's current low back disorder to his period of 
active duty, to include his account of back pain therein.

While the veteran has alleged continuity of symptomatology 
regarding back pain, the Board notes that in Voerth v. West, 
13 Vet. App. 117 (1999), the Court stated that the holding in 
Savage does not eliminate the requirement of medical nexus 
evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Furthermore, in Clyburn v. West, 12 Vet. App. 296, 301 
(1999), the Court stated that while a veteran, as a lay 
person, is competent to testify to the pain he has 
experienced since his military service, he is not competent 
to testify to the fact that what he experienced in service 
and since service is the same condition.  Thus, the Board 
concludes that competent medical nexus evidence is necessary 
to well ground the veteran's claim.  Since no such evidence 
is on file, the Board finds that the claim is not well 
grounded.

For the reasons stated above, the Board has determined that 
the veteran's claims of service connection for a disability 
of the hands and fingers, hearing loss, and a low back 
disorder are not well grounded and must be denied.  As the 
veteran has not submitted the evidence necessary for a well-
grounded claim regarding these issues, a weighing of the 
merits of these claims is not warranted, and the reasonable 
doubt doctrine is not for application.  See generally 
Gilbert, supra.

With regard to the above issues which have been denied as not 
well grounded, the Board notes that VA has neither the duty 
nor the authority to assist a claimant in the absence of a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477 
(1999); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  
However, VA may, dependent on the facts of the case, have a 
duty to notify the veteran of the evidence needed to support 
his claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 
8 Vet. App. 69, 79 (1995).  Accordingly, the Board has 
examined all evidence of record with a view towards 
determining whether the appellant has notified VA of the 
possible existence of evidence which would render any and/or 
all of these claims well grounded.  The Board finds that no 
such information is of record.  See McKnight v. Brown, 131 
F.3d 1483 (Fed.Cir. 1997); Beausoleil v. Brown, 8 Vet. 
App. 69, 80 (1995); see also generally Stuckey v. West, 13 
Vet. App. 163, 175 (1999), (observing in part that when it is 
alleged that there is specific evidence that would manifestly 
well ground a claim, VA has a duty to inform the claimant of 
the importance of obtaining this evidence to "complete the 
application.") (Emphasis added).

II.  Increased Ratings

In general, when a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, 
the Board finds that the veteran's claims for increased 
evaluations for his patellofemoral syndrome of the right 
knee, patellofemoral syndrome of the left knee, and bilateral 
pes planus with hallux valgus, are well grounded.  Because 
these claims are well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to each of the claims.  
38 U.S.C.A. § 5107(a).  Here, VA has accorded the veteran 
several examinations in relation to these claims, and there 
does not appear to be any pertinent medical evidence that is 
not of record or requested by the RO.  Thus, the Board finds 
that VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to these claims, and that no 
further assistance to the veteran is required.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


A.  Knees

General Background.  The service medical records reflect that 
the veteran was treated for bilateral knee problems during 
his active service.  For example, records from February 1995 
note that the veteran was being treated for bilateral knee 
pain, with a long history of parachute jumps.  It was noted 
that the veteran experienced pain of both knees on running, 
and that there had been no previous evaluation.  On 
examination, the veteran was found to have pain on the right 
patellofemoral tendon - calcific tendonitis on X-ray.  It was 
also noted that the X-rays revealed moderately severe 
degenerative joint disease of both knees.

As noted above, the veteran reported at the April 1997 VA 
general medical examination that he had had a bad landing on 
a tree when he was a paratrooper in 1983 or 1984, and that he 
had developed pain in both knees.  He further reported that 
he had constant knee pain, and that the knees tended to give 
away sometimes.  The left hurt more than the right.  It was 
noted that he had been taking ibuprofen three times a day.  
Moreover, it was noted that his knees hurt after walking for 
about 500 feet.

On examination of the right knee, the examiner noted that 
there was no effusion.  However, there was pain on moving of 
the patella.  Flexion was to 120 degrees, and extension was 
to zero degrees.  McMurray and drawer signs were negative.  
On examination of the left knee, the examiner noted that 
there was tenderness along the medial joint line and on 
moving the patella.  As with the right knee, flexion was to 
120 degrees, and extension was to zero degrees.  The examiner 
noted that there was pain on rotating the tibia medially.  
Anterior drawer signs were negative.  As noted above, the 
examiner's diagnoses included bilateral patellofemoral 
syndrome.

VA X-rays of both knees taken in April 1997 showed the bony 
structures were intact.  Joint spaces were preserved, and the 
surfaces were smooth.  Soft tissues were "not unusual."

At the July 1999 VA special orthopedic examination, it was 
noted that the veteran was employed as a security guard and 
that his duties included walking the entire shift and 
climbing stairs and ladders to complete his assigned route.  
It was noted that the veteran complained of bilateral knee 
pain, but had no complaints of instability, locking, patella 
dislocation or subluxation or instability.  The knee pain was 
described as generalized, and involving the anterior portion 
of the knee.  As an additional matter, it is noted that the 
examiner stated that the veteran's claims folder had been 
reviewed.  

Examination of both knees revealed a range of motion from 
zero to 125 degrees.  There was no evidence of quadriceps 
atrophy, swelling, fluid, or instability.  Lachman's sign was 
negative bilaterally.  Anterior drawer sign was also 
negative.  There was no evidence of patellar crepitus.  
Further, both patellae were found to be centrally tracking, 
with no tenderness about the patellae.  Moreover, there was 
no evidence of medial or lateral joint margin tenderness, or 
mediolateral instability.  There were strong pulses in both 
feet.  Additionally, the examiner noted that X-rays of both 
knees revealed very early osteophytic changes of the joint 
margins, but no joint space narrowing.  

Based on the foregoing, the examiner's diagnosed that there 
was no evidence of any patellofemoral disease.  The examiner 
stated that nonspecific anterior knee pain was not related to 
any particular structure, and was not documented by any signs 
of disability.  Additionally, the examiner diagnosed early 
osteoarthritis of both knees. 

Regarding DeLuca factors, the July 1999 VA examiner stated 
that he was unable to show any impairment of strength, speed, 
ranges of motion, or any other factors which affected the 
veteran's activities.  Further, the examiner emphasized that 
the veteran appeared to be able to work as a security guard, 
walking, climbing without any particular impairment.  


Legal Criteria.  The criteria for disabilities of the knee 
and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 
to 5263 (1999). 

Diagnostic Code 5256 provides for ankylosis of the knee.  
Under this Code, favorable ankylosis of either knee warrants 
a 30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  When 
the knee is fixed in flexion between 20 degrees and 45 
degrees, a 50 percent rating is assigned.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis, with 
the knee fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Under Diagnostic Code 5258, when there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a 10 percent rating is assigned 
for cartilage, semilunar, removal of, symptomatic.  This Code 
does not provide for a disability rating in excess of 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II (1999).

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated), a 10 percent rating is 
warranted.  This Code does not provide for a disability 
rating in excess of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5263.

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  The criteria 
of Diagnostic Code 5003 permits a 10 percent rating to be 
assigned for impairment caused by arthritis where there is 
some limitation of motion of a major joint or a group of 
minor joints but the limitation of motion is not so great as 
to meet the requirements for a compensable rating under the 
criteria for rating limitation of motion of the specific 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating may 
be assigned for arthritis "[w]ith [x]-ray evidence of 
involvement of [two] or more major joints or [two] or more 
minor joint groups."  38 C.F.R. § 4.71(a), Diagnostic Codes 
5003, 5010.  For the purposes of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45(f).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  In August 
1998, VA General Counsel issued VAOPGCPREC 9-98.  In this 
opinion, General Counsel, citing Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991), held that even if a claimant 
technically had full range of motion but such motion was 
inhibited by pain, a compensable rating for arthritis under 
Diagnostic Code 5003 and § 4.59 would be available, assuming 
of course that arthritis was clinically demonstrated.  See 
also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion."  Id. at 488; see also Hicks v. Brown, 
8 Vet. App. 417, 420-21 (1995).

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104. 


Analysis.  Initially, the Board notes that the requirements 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are applicable in the 
instant case because the veteran has reported that both of 
his knee disorders are manifest by pain and resulting 
functional impairment.  

The Board also notes that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (tibia and fibula, 
impairment of), and 5263 (genu recurvatum) are not 
applicable, as the medical evidence does not show that either 
of the veteran's knee disorders are manifested by ankylosis, 
dislocation or removal of the semilunar cartilage, impairment 
of the tibia or fibula, or genu recurvatum.

A review of the medical evidence on file does not show that 
either of the veteran's knees has had flexion limited to 45 
degrees or less, nor extension limited to 10 degrees or more.  
Thus, there is no objective evidence to warrant a compensable 
disability rating under either Diagnostic Code 5260 or 5261. 

Regarding the criteria found at Diagnostic Code 5257, the 
Board notes that neither the April 1997 or the July 1999 VA 
examiner made an objective medical finding of either 
instability or recurrent subluxation.  In fact, at the July 
1999 VA examination it was specifically noted that the 
veteran had no complaints of instability or subluxation.  
Further, the July 1999 VA examiner specifically stated that 
there was no evidence of mediolateral instability.  Moreover, 
the examiner stated, with respect to DeLuca factors, that he 
was unable to find any impairment of strength, speed, ranges 
of motion, or any other factors which affected the veteran's 
activities.  The Board cannot substitute its own 
unsubstantiated opinion for that of a competent medical 
professional.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Accordingly, the Board finds that the veteran is not 
entitled to a compensable rating for either knee disorder 
under Diagnostic Code 5257.  

The Board notes that the July 1999 VA examiner diagnosed 
early osteoarthritis of both knees, and that he had reviewed 
X-ray reports in making this determination.  Also, the in-
service X-rays note degenerative joint disease of both knees.  
The Board notes that the knees are major joints.  Moreover, 
the veteran has consistently complained of pain in his knees 
throughout this case, as noted on both the April 1997 and 
July 1999 VA examinations.  Further, both of these 
examinations did show some limitation of motion with both 
knees, even if it does not meet the requirements for a 
compensable rating under Diagnostic Codes 5260 and/or 5261.  
See 38 C.F.R. § 4.71a, Plate II.  Granted, the July 1999 VA 
examiner stated that the veteran's nonspecific anterior knee 
pain was not related to any particular structure; i.e., he 
did not attribute the veteran's knee pain to the arthritis.  
However, resolving the benefit of the doubt in favor of the 
veteran, and taking into consideration his complaints of 
pain, the Board concludes that he is entitled to a 10 percent 
rating for both his right and his left knee based upon 
arthritis and limited motion.  Lichtenfels, supra; VAOPGCPREC 
9-98.

As noted above, the Board has taken into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and has 
determined that they permit a schedular rating of 10 percent 
for both knees.  With respect to entitlement to a rating in 
excess of 10 percent, the Board notes that the July 1999 VA 
examiner specifically took into consideration the 
requirements of DeLuca, and found no objective evidence that 
the veteran's complaints of knee pain had resulted in any 
additional disability than what was noted on examination.  In 
view of this objective medical determination, as well as the 
holding of Colvin, supra, the Board concludes that despite 
the veteran's subjective complaints of pain, the record does 
not contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of knee 
pain which would warrant a compensable schedular rating in 
excess of 10 percent.  Therefore, the factors to be 
considered pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 do 
not provide any basis for a compensable schedular rating in 
excess of 10 percent for either knee in the instant case.

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of either of the veteran's knee disorders met or 
nearly approximated the criteria necessary for a compensable 
disability rating in excess of 10 percent under any of the 
potentially applicable Diagnostic Codes.


B.  Bilateral Pes Planus

Background.  The veteran's service medical records show that 
bilateral pes planus was first noted on his February 1980 
service examination.  At that time, the condition was noted 
to be "asymptomatic 00 mod[erately] severe."  Records from 
April 1996 note that he had been treated for complaints of 
foot pain, and was assessed with mild hallux abducto valgus.  
On his April 1996 service examination, the veteran's feet 
were clinically evaluated as abnormal due to mild hallux 
valgus, bilateral (asymptomatic), and bilateral pes planus.

At the April 1997 VA general medical examination, the veteran 
reported that since his fall in 1983 or 1984, he had been 
having pain in the feet and toes.  He noted that the pain was 
more marked in the big toes.  On examination, the examiner 
noted that there was tenderness along the sole of both feet.  
The examiner also noted that both feet were flat.  Further, 
there was enlargement of the first metatarsophalangeal (MTP) 
joint with tenderness.  There was also slight swelling of the 
right first interphalangeal joint.  The examiner's diagnoses 
included bilateral pes planus.

VA X-rays of both feet taken in April 1997 showed normal 
bones, joints, and soft tissues.  No significant 
abnormalities were demonstrated.

At the July 1999 VA special orthopedic examination, the 
veteran complained, in part, of bilateral foot pain involving 
the first MTP joints.  The examiner noted that the veteran's 
claims folder had been reviewed, and that the complaints of 
pain in the feet had changed since the 1997 VA examination.  
Specifically, it was previously in the soles of the feet, and 
had now migrated to the MTP joint of the hallux in both feet.  
On examination of the feet, the examiner stated that there 
was bilateral pes planus with weight bearing and prominent 
tarsal navicular bones on the medial border of the foot.  It 
was noted that the hallux valgus was measured on the X-ray 
examination with a goniometer, and it was noted that the 
valgus angle of the hallux in the right foot was 8 degrees, 
while it was 28 degrees in the left foot.  The examiner found 
that there was no tenderness about the feet anywhere but in 
the first MTP joint.  Further, it was noted that the subtalar 
joints showed normal range of motion on inversion and 
eversion of about 20 to 30 degrees.  Similarly, the range of 
motion of the toes was found to be normal.  There was no 
swelling.  Additionally, peripheral pulses were found to be 
strong and equal, and there were gross sensations.  

Based on the foregoing, the examiner diagnosed pes planus, 
bilaterally.  The examiner emphasized that there was no 
evidence of valgus deformity of the toes as documented by the 
valgus angle measurement from the X-ray examination.  


Legal Criteria.  Bilateral pes planus is evaluated pursuant 
to criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  Mild symptoms which are relieved by a built-up shoe or 
arch supports will be rated as noncompensable disabling.  
Where symptoms are moderate, with a weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet, a 10 
percent rating will be granted.  Severe manifestations, such 
as evidence of marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities will be granted a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, none of which are improved by 
orthopedic shoes or appliances, will be awarded a 50 percent 
disability rating.


Analysis.  In the instant case, the Board notes that the 
evidence on file, including the findings of the April 1997 
and July 1999 VA examinations, shows that the veteran's 
bilateral pes planus has been consistently manifest by 
complaints of pain.  There is no competent medical finding 
that the veteran's symptoms are relieved by built-up shoe or 
arch supports.  Further, the July 1999 VA examiner stated 
that there was bilateral pes planus with weight bearing, 
prominent tarsal navicular bones on the medial border of the 
foot.  Also, both the April 1997 and the July 1999 VA 
examiners noted tenderness over the first MTP joint.  
However, there was no finding that the veteran's pes planus 
was manifest by inward bowing of the tendo achillis.

Taking into consideration the veteran's complaints of pain, 
the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the 
benefit of the doubt doctrine, the Board finds that the 
severity of the veteran's bilateral pes planus more nearly 
approximates the criteria of moderate impairment.  
Accordingly, the veteran is entitled to the next higher 
rating of 10 percent under Diagnostic Code 5276.  See 
38 C.F.R. § 4.7.

As the benefit of the doubt doctrine was necessary for the 
veteran to be entitled to the next higher rating of 10 
percent, it is axiomatic that he is not entitled to a 
disability rating in excess of 10 percent.  Moreover, the 
Board notes that neither the April 1997 or the July 1999 VA 
examination indicates that the veteran's pes planus is 
manifest by severe manifestations, even taking into 
consideration the veteran's complaints of pain.  For example, 
there is no medical evidence of marked deformity, or 
characteristic callosities.  Additionally, the July 1999 VA 
examiner specifically noted that the veteran was able to 
perform his duties as a security guard, which involved a lot 
of walking and climbing, without any particular impairment.  
Therefore, the Board concludes that the veteran is not 
entitled to a disability rating in excess of 10 percent.

As noted above, the Board took into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in 
evaluating the severity of the veteran's bilateral pes 
planus, and determined that he was entitled to a compensable 
schedular rating of 10 percent.  However, the Board notes 
that despite these subjective complaints, the record does not 
contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of feet 
pain which would warrant a schedular rating in excess of the 
10 percent evaluation. 

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's bilateral pes planus with 
hallux valgus met or nearly approximated the criteria 
necessary for a disability rating in excess of 10 percent.


C.  Extraschedular Rating

The Board concurs with the RO's determination that the 
veteran does not warrant consideration of an extraschedular 
rating for either of his knee disabilities, or for his 
bilateral pes planus.  Nothing on file indicates that the 
veteran has been hospitalized for any of these disabilities 
since his active service.  Furthermore, the July 1999 VA 
examiner specifically noted that the veteran was able to 
perform his job as a security guard, which involved a lot of 
walking and climbing, without any particular impairment.  
Thus, the evidence does not support a finding of marked 
interference with employment either.  Accordingly, the Board 
concludes that none of these disabilities presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a disability of the 
hands and fingers is denied.

Entitlement to service connection for a scalp laceration is 
granted.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for missing teeth for 
compensation purposes is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to a 10 percent disability rating for a right 
knee disorder is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a 10 percent disability rating for a left knee 
disorder is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a 10 percent disability rating for bilateral 
pes planus with hallux valgus is granted, subject to the law 
and regulations applicable to the payment of monetary 
benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

